DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 4 November 2020, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 3-5, and 9.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Information Disclosure Statement
The information disclosure statement filed 16 November 2017 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, the application file does not include a copy of any portion of “Thermoacoustics: A Unifying Perspective for Engines and Refrigerators” by Swift. Instead, the file includes a book review of the title by Steven L. Garrett. At best, the IDS 
In response to the previous objection, the Applicant has not rectified the issue at all, but simply provided the same document again and a new IDS with the same misattribution as the sole entry.  If the Applicant wishes the Examiner to consider the book “Thermoacoustics: A Unifying Perspective for Engines and Refrigerators” by G.W. Swift, then a copy of the book should be provided.  If the Applicant wishes the Examiner to consider a book review written by Steven L. Garrett, then the citation should be properly attributed.

Response to Arguments
Applicant's arguments filed 4 November 2020 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that claims 1-20 are patent eligible under 35 U.S.C. 101, the Examiner respectfully disagrees.  The Applicant alleges that the claims are directed to a practical application because the specification teaches that “an extrusion process” is adversely affected by dynamic changes in pressure, which are filtered by conventional sensors.  However, the claimed invention makes no mention of any extrusion process, and limitations from the specification are not imputed to the claims.  In order for the claims to be eligible on the basis of a practical application, the practical application must be actually present in the claims themselves.  Simply applying an abstract mathematical calculation to generic sensor data that may be directed to essentially any use is not a practical application.

The Applicant may suggest that this teaching applies to a single STFFT, and thus does not teach “another STFT,” but the only reference to “another STFFT” in the original disclosure is in claim 3.  A reasonable interpretation of “another STFFT” in light of the written description is that it refers to a successive application of FFT at the shifted time interval, consistent with the standard manner of performing STFFT.  Obviously, the FFT at a successive time interval is not exactly the same as that applied at the previous interval, or there would be no reason to use the sliding window of STFFT at all.  Thus, “another” Fourier transform is performed for each time interval.  In that sense, the calculations performed at a shifted time interval can be understood as “another STFFT,” 
Regarding the Applicant’s argument that the rejection of claim 1 under 35 U.S.C. 103 should be withdrawn, the Examiner respectfully disagrees.  The Applicant argues that Findikoglu does not teach applying an STFFT and “another STFFT” to “the digitized data.”  The Applicant’s argument is based on the fact that the STFT in Findikoglu is applied to a baseline signal and a monitoring signal which are produced by averaging a number of received vibration signals.  However, the term “digitized data” is broad and ambiguous.  Claim 1 does not specify that the digitized data is the direct product of “digitizing the analog signal data” or that the STFFT is applied directly to the digitized data.  An average of a digitized sensor signal is also digitized data, which the analog signal data could be considered digitized “to provide.”  Therefore, the argument is unpersuasive.
Regarding the Applicant’s argument that Findikoglu does not teach or suggest applying multiple STFFTs to the same digitized data, the Examiner respectfully disagrees.  The argument is specious because the claimed invention is also not applying multiple STFFTs to “the same digitized data.”  Rather, the claimed “another STFFT” is applied “within a shifted time interval” and, hence, to different “digitized data” than that in the “selected time interval.”  Similarly, the monitoring signal and baseline 
Applicant’s argument that the rejection of claim 9 should be withdrawn is duplicative of the argument provided with respect to claim 1 and is unpersuasive for the same reasons.  Applicant also argues that the rejections of each of the dependent claims should be withdrawn, but only on the basis of the alleged deficiencies of the rejections with respect to claims 1 and 9.  Therefore, the argument is not persuasive for the same reasons provided above with respect to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method of operating sensors on or within a system, the method comprising: 
continuously capturing analog signal data from at least one sensor;
digitizing the analog signal data to provide digitized data; 
applying a Short Time Fast Fourier Transform (STFFT) to the digitized data within a selected time interval having a duration (T) to obtain a time-frequency spectrum; 
selecting at least one harmonic frequency to monitor from the time-frequency spectrum; 
recording an amplitude, frequency, and phase for the selected frequency from the time- frequency spectrum; 
applying another STFFT to the digitized data within a shifted time interval having a duration (T) and shifted by a percentage (X%) of T to obtain a shifted time-frequency spectrum, the percentage X% greater than zero percent ()%), the shifted time interval partially overlapping the selected time interval; 
recording an amplitude, frequency, and phase of the at least one harmonic frequency for the shifted time time-frequency spectrum; and 
determining whether the analog signal data have changed and whether a condition is causing the analog signal data to change responsive to monitoring the amplitude, frequency, and phase data from the shifted time interval and the amplitude, frequency, and phase data for the selected time interval.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
An STFFT is a known mathematical technique that is performed using known equations, so it is certainly a mathematical concept.  Regardless of how many STFFT calculations are performed, it is the same mathematical technique, so applying any number of STFFTs to generic digitized data is still abstract.  Furthermore, the shifting of time intervals is part of the process of STFFT and shifting by a percentage is a mathematically expressed operation.  Selecting a harmonic frequency is essentially a choice and, thus, clearly falls into the category of mental processes.  Similarly determining whether analog signal data have changed is a comparison of data, which has been recognized as a mental process.  Thus, claim 1 clearly recites an abstract idea.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate 
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: continuously capturing analog signal data from at least one sensor; digitizing the analog signal data to provide digitized data; recording an amplitude, frequency, and phase for the selected frequency from the time- frequency spectrum; and recording an amplitude, frequency, and phase of the at least one harmonic frequency for the shifted time-frequency spectrum.  These are simply steps of collecting and storing the data necessary to perform the abstract steps and, thus, may be regarded as extra-solution activity  Digitizing data can be considered part of extra-solution data gathering, because it is an essential step for performing the abstract limitations with a computer.  Furthermore, the additional limitations do not provide any indication of a specific device or technology to which the abstract idea is applied.  Thus, the claim cannot be directed to an improvement to any such technology.
	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps only amount to insignificant extra-solution activity as indicated above.  Furthermore, the additional steps can be found in the art of record, such as Findikoglu et al. (US PGPub 20180231501), Okubo (US Pat 4164149), or is generally nearly ubiquitously known in the art, such as digitizing analog data.  Therefore, claim 1 does not amount to significantly more than an abstract idea.

Claim 9 recites:
An acoustic measurement infrastructure (AMI) system, comprising: 
at least one sensor; and
a data acquisition system including a processor operably coupled to the at least one sensor, the processor configured to: 
acquire analog signal data from the at least one sensor; 
digitize the analog signal data to provide digitized signal data; 
apply a Short Time Fast Fourier Transform (STFFT) the digitized signal data within a selected time interval having a duration (T) to obtain a time-frequency spectrum; 
select at least one harmonic frequency to monitor from the time-frequency spectrum;
record an amplitude, frequency, and phase for the selected frequency from the time-frequency spectrum; 
apply another STFFT to the digitized signal data within a shifted time interval having a duration (T) and shifted by a percentage (X%) of T from the selected time interval to obtain a shifted time-frequency spectrum, the percentage X% greater than zero percent (0%), the shifted time interval partially overlapping the selected time interval; 
record an amplitude, frequency, and phase of at least one harmonic frequency selected to be monitored from the shifted time-frequency spectrum; and 
determine whether the analog signal data have changed and whether a condition is causing the analog signal data to change responsive to monitoring the amplitude, frequency, and phase from the shifted time-frequency spectrum and the amplitude, frequency, and phase data for the time-frequency spectrum.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
The processes of selecting a harmonic frequency, applying an STFFT, applying another STFFT, and determining whether the analog signal data have changes are 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: an acoustic measurement infrastructure (AMI) system, comprising: at least one sensor; and a data acquisition system including a processor operably coupled to the at least one sensor, the processor configured to: acquire analog signal data from the at least one sensor; digitize the analog signal data to provide digitized signal data; record an amplitude, frequency, and phase for the selected frequency from the time-frequency spectrum; record an amplitude, frequency, and phase of at least one harmonic frequency selected to be monitored from the shifted time-frequency spectrum; and (perform the abstract processes).
The sensor is a tool of extra-solution data gathering recited a high degree of generality such that it clearly cannot refer to a specific device or technology, and acquiring analog signal data is simply the act of extra-solution data gathering.   The data acquisition system is also explicitly a tool of data gathering and is consistent with a generic computer.  Computer implementation of abstract ideas is not a practical application.  The operation of digitizing analog signal data is simply an essential process of digital signal processing that adds nothing beyond computer implementation of the abstract idea.  The recording steps are simply storing the data necessary to perform the 
	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps only amount to insignificant extra-solution activity and computer implementation of the abstract idea as indicated above.  Furthermore, the additional steps can be found in the art of record, such as Findikoglu et al. (US PGPub 20180231501), Okubo (US Pat 4164149), or is generally nearly ubiquitously known in the art, such as digitizing analog data.  Therefore, claim 9 does not amount to significantly more than an abstract idea.
Claim 2 recites: a nuclear reactor core, and further comprising placing a plurality of sensors generating the analog signal data at different locations on or within the structure of the nuclear reactor core.  The claim limitations merely indicate a field of use rather than a particular practical application of the abstract idea.  There is no indication of how the abstract idea is applied to a nuclear reactor core or how a nuclear reactor core is improved by the abstract idea.  Furthermore, placing a plurality of sensors at 
Claim 3 is directed to further details of the STFFT, which is abstract, and thus does not add any additional elements that could amount to a practical application or significantly more. Furthermore, recursive application is generally known for STFFT.
Claim 4 recites: multiplexing outputs from a plurality of sensors for processing a single receiver.  This does not indicate any particular technology, device, or improvement or any information on how the abstract idea is applied, so it is not a practical application.  Additionally, multiplexing outputs is well known in acoustic measurement technology, consistent with Kim et al. (US PGPub 20080234950) and Zollingger et al (US Pat 5398560), so it does not amount to significantly more than the abstract idea.
Claims 5-8 are directed to details of frequency analysis, which are combination of mathematical concepts (i.e. Fourier transforms) and mental processes (selection of frequencies to monitor).  Therefore, the claims do not amount to significantly more than an abstract idea.
Claim 10 recites: the processor is further configured to create and store an event log to maintain a list of system events that have occurred for a system data acquisition session.  As noted with respect to the claimed recording steps, simply storing data is a basic function of a computer and does not amount to a practical application or significantly more than the abstract idea.
Claim 11 is directed to further specifying the claimed sensor.  However, the sensor is still recited at a high level of generality and can be one of multiple broad 
Claim 12 is directed to further details of STFFT, which is abstract as indicated above with respect to claims 1 and 3.
Claim 13 recites: an electronic display operably coupled with the processor, wherein the processor is further configured to display results of the STFFT to the digitized data on the electronic display.  An electronic display is a generic device for extra-solution output of results and outputting the results of the abstract calculations is simply insignificant extra-solution activity.  Therefore, the claim does not amount to significantly more than an abstract idea.
Claims 14 and 17 recite: a memory device operably coupled with the processor, wherein the STFFT results are stored in a file in the memory device.  A memory device is a basic computer device and data storage is a basic computer function, so the additional limitations only indicate computer implementation of the abstract idea, which does not amount to significantly more.
Claim 15 is directed to further STFFT calculation and comparison of data, so it is abstract and does not add additional limitations.  Therefore, the claim does not amount to significantly more than an abstract idea.
Claim 16 recites: the processor if further configured to control an operational feature of a nuclear reactor responsive to determining the deviation.  Since “operational feature” can refer to nearly anything, the control recited here is given at such a level of 
Claim 18 is directed to a field of use limitation rather than a specific practical application.  Furthermore, vibration applies generally to acoustic measurement, so the additional limitations do not significantly further limit the use of the abstract idea except by generally linking them to nuclear reactors.  Sensors in nuclear reactors are found in various cited references of record.  Therefore, the claim does not amount to significantly more than an abstract idea.
Claim 19 also generally links the claim to field of use.  Furthermore, the condition is identified through the abstract idea, so the claim does not clearly include additional elements and, to the extent it does, the categories mentioned are measured in various cited references of record.
Claim 20 also generally links the claim to a field of use and the groupings are consistent with art of record sensor couplings including Hiratsuka and Sasaki et al. (US PGPub 20160109410), and Smith et al. (US PGPub 20130058448).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 6, 9-11, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu et al. (US PGPub 20180231501) in view of Free Books (“The Short-Time Fourier Transform”) and Selesnick (“Short Time Fourier Transform”).

Regarding claim 1, Findikoglu discloses a method of operating sensors on or within a system, the method comprising: 
continuously capturing analog signal data from at least one sensor (acoustic signals … detected by receiving transducer 20, [0043]; monitor small changes in the transmission characteristics of the acoustic signals in the inspection zone, and identifies and quantifies the defect formation continually, [0031]); 
applying a Short Time Fourier Transform (STFT) to the data ([0032]) within a selected time interval having a duration (T) (chosen time … window sizes, and time steps, [0011]; optimized parameters of window size, [0034]; baseline or reference at T=0, [0072]) to obtain a time-frequency spectrum (STFT map displays the distribution of received signal strength as a function of time and frequency, [0035]); Short-Term Fourier Transforms are innately a form of time-frequency analysis and, thus, the result of the transform is a time-frequency spectrum
selecting at least one harmonic frequency to monitor from the time-frequency spectrum (identifying at least one frequency-time mode pair in the contour map indicative of at least one scattering event, [0010]); the frequency components of a Fourier transform are inherently harmonic frequencies
recording an amplitude, frequency, and phase (mapping acoustic amplitude, time and frequency data, [0027], [0029]; time-distributed waveform is divided into bins … each bin … using a single delay factor, [0080]; phase shift that is to be compensated, [0081]) for the selected frequency from the time-frequency spectrum; mapping amplitude and frequency data implies recording it and the data recorded is necessarily “for the selected frequency” because the STFT separates components by frequency and, thus, each amplitude, frequency, and phase value is for a particular frequency 
applying another STFT to the data within a shifted time interval (short-time Fourier transforms … time steps, [0008]) having a duration (T) and shifted by a percentage (X%) of T to obtain a shifted time-frequency spectrum, the percentage X% greater than zero percent (0%) (chosen time and frequency window sizes, and time steps, [0057]); Any shift in time is necessarily some percentage of a duration, without any numerical limits on the range of percentages, shifting by a percentage of a duration is not further limiting and greater than zero percent is not a practical limit on range of percentage, because a zero percent shift is simply the same time interval and, hence, not a shifted interval at all.  The STFT performed at a later time step can be considered “another STFT” because another transform is performed at each time step and Findikoglu refers to plural transforms. 
recording an amplitude, frequency, and phase of the at least one harmonic frequency for the shifted time-frequency spectrum (mapping acoustic amplitude, time and frequency data, [0027], [0029]); STFT map displays the distribution of received signal strength as a function of time and frequency, [0035]; time-distributed waveform is divided into bins … each bin … using a single delay factor, [0080]; phase shift that is to be compensated, [0081]); the data is mapped for different time steps, so it is recorded for the shifted time interval

determining whether the analog signal data have changed and whether a condition is causing the analog signal data to change responsive to monitoring the amplitude, frequency, and phase data from the shifted time interval and the amplitude, frequency, and phase data for the selected time interval (mechanical changes … detectable as changes in received signal intensity, Abstract; changes in signal energy distribution among the allowed multiple acoustic modes, [0030]; monitor small changes in the transmission characteristics of the acoustic signals in the inspection zone, and identifies and quantifies the detect formation, [0031]; measurement of changes in such multi-dimensional data sets from those of the baseline condition, [0032]).
Findikoglu does not necessarily teach digitizing the analog signal data to provide digitized data, that the STFT and another STFT are Short Time Fast Fourier Transforms (STFFTs) and are applied to the digitized data, or that the shifted time interval is partially overlapping the selected time interval.  However, with respect to digitizing the analog signal data, Findikoglu discloses a computer (28, Fig. 1A) for data acquisition and analysis [0043]).  A person of ordinary skill would expect that use of a computer implies digital signal processing and, thus, digitizing the analog signal data.  Processed data following conversion to digital (including averaged data) would also qualify as “digitized data,” which the analog signal data is digitized “to provide,” because the signal would be digitized in order to perform such processing.
In regard to the STFT being an STFFT, Examiner notes that, in spite of the difference of abbreviation used, a person of ordinary skill would recognize that STFT is likely, if not inherently, the same as STFFT, because it is typically performed in the art 
In regard to the shifted time interval partially overlapping the selected time interval, it is known in the art to use overlapping time windows for STFT.  For example, Selesnick teaches that overlapping “blocks” improve the result of STFT (pg. 78, last paragraph).  Selesnick also discloses overlap examples where the percentage (X%) of a time interval duration T is 75% (R/4 overlap, Fig. 2.36, pg. 80) and 50% (R/2 overlap, Fig. 2.36, pg. 80), which both meet the requirements for overlap and a shift percentage greater than 0%.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Findikoglu to include digitizing the analog signal data to provide digitized data and such that the STFT and another STFT are a Short Time Fast Fourier Transforms (STFFTs) applied to the digitized data and the shifted time interval is partially overlapping the selected time interval.  Applying the STFTs of Findikoglu as STFFTs would be a reasonable expectation for a person of ordinary skill, especially in light of the advantages of FFT for reducing computational complexity.  Digitizing the data would have been obvious to allow for digital signal processing by a computer.  Using a shifted time interval that overlaps the selected time interval would have been obvious to improve the STFFT result, consistent with Selesnick.

Regarding claim 5, the combination of Findikoglu, Free Books, and Selesnick makes obvious the method of claim 1, further comprising applying a Fast Fourier transform (FFT) to the digitized signal data to obtain a baseline frequency spectrum (performing short-time Fourier Transforms of the baseline and monitoring signals, [0008]).   The spectrum produced by performing a Fourier transform on a baseline signal, can certainly be considered a baseline spectrum.  As modified with respect to claim 1 at least, the STFT uses FFT. 

Regarding claim 6, the combination of Findikoglu, Free Books, and Selesnick makes obvious the method of claim 5, further comprising determining a harmonic to monitor within the baseline frequency spectrum (identifying at least one frequency-time mode pair, [0008]).

Regarding claim 9, Findikoglu discloses an acoustic measurement infrastructure (AMI) system, comprising:
at least one sensor (transducer 20, Fig. 1A); and
a data acquisition system (computer 28, Fig. 1A and [0043]) including a processor operably coupled to the at least one sensor, the processor configured to: 
acquire analog signal data from the at least one sensor (acoustic signals … detected by receiving transducer 20, [0043]; monitor small changes in the transmission characteristics of the acoustic signals in the inspection zone, and identifies and quantifies the defect formation continually, [0031]); 
chosen time … window sizes, and time steps, [0011]; optimized parameters of window size, [0034]; baseline or reference at T=0, [0072]) to obtain a time-frequency spectrum (STFT map displays the distribution of received signal strength as a function of time and frequency, [0035]); Short-Term Fourier Transforms are innately a form of time-frequency analysis and, thus, the result of the transform is a time-frequency spectrum
select at least one harmonic frequency to monitor from the time-frequency spectrum (identifying at least one frequency-time mode pair in the contour map indicative of at least one scattering event, [0010]);
record an amplitude, frequency, and phase for the selected frequency from the shifted time-frequency spectrum (mapping acoustic amplitude, time and frequency data, [0027], [0029]; time-distributed waveform is divided into bins … each bin … using a single delay factor, [0080]; phase shift that is to be compensated, [0081]); 
apply another STFT to the data within a shifted time interval (short-time Fourier transforms … time steps, [0008]) having a duration (T) and shifted by a percentage (X%) of T from the selected time interval to obtain a shifted time-frequency spectrum, the percentage X% greater than zero percent (0%) (chosen time and frequency window sizes, and time steps, [0057]); Any shift in time is necessarily some percentage of a duration, without any numerical limits on the range of percentages, shifting by a percentage of a duration is not further limiting and greater than zero percent is not a practical limit on range of percentage, because a zero percent shift is simply the same time interval and, hence, not a shifted interval at all.  The STFT performed at a later time step can be considered “another STFT” because another transform is performed at each time step and Findikoglu refers to plural transforms. 
record an amplitude, frequency, and phase of at least one harmonic frequency selected to be monitored from the shifted time-frequency spectrum (mapping acoustic amplitude, time and frequency data, [0027], [0029]); STFT map displays the distribution of received signal strength as a function of time and frequency, [0035]; time-distributed waveform is divided into bins … each bin … using a single delay factor, [0080]; phase shift that is to be compensated, [0081]); the data is mapped for different time steps, so it is recorded for the shifted time interval
 and 
determine whether the analog signal data have changed and whether a condition is causing the analog signal data to change responsive to monitoring the amplitude, frequency, and phase from the shifted time-frequency spectrum and the amplitude, frequency, and phase data for the time-frequency spectrum (mechanical changes … detectable as changes in received signal intensity, Abstract; changes in signal energy distribution among the allowed multiple acoustic modes, [0030]; monitor small changes in the transmission characteristics of the acoustic signals in the inspection zone, and identifies and quantifies the detect formation, [0031]; measurement of changes in such multi-dimensional data sets from those of the baseline condition, [0032]).
Findikoglu does not necessarily teach digitizing the analog signal data to provide digitized signal data, that the STFT and another STFT are Short Time Fast Fourier Transforms (STFFTs) and are applied to the digitized signal data, and that the shifted time interval is partially overlapping the selected time interval.  However, with respect to 
In regard to the STFT being an STFFT, Examiner notes that, in spite of the difference of abbreviation used, a person of ordinary skill would recognize that STFT is likely, if not inherently, the same as STFFT, because it is typically performed in the art using shifted windows of FFT.  For example, Free Books teaches that STFT is computed in practice as a succession of STFFTs (pg. 3, second paragraph).  Thus, a person of ordinary skill would reasonable expect the STFT of Findikoglu to be the same as an STFFT and, further, even if it is not inherently the same, it would at least be obvious to use FFT for the known computational benefits.
In regard to the shifted time interval partially overlapping the selected time interval, it is known in the art to use overlapping time windows for STFT.  For example, Selesnick teaches that overlapping “blocks” improve the result of STFT (pg. 78, last paragraph).  Selesnick also discloses overlap examples where the percentage (X%) of a time interval duration T is 75% (R/4 overlap, Fig. 2.36, pg. 80) and 50% (R/2 overlap, Fig. 2.36, pg. 80), which both meet the requirements for overlap and a shift percentage greater than 0%.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Findikoglu to include 

Regarding claim 10, the combination of Findikoglu, Free Books, and Selesnick makes obvious the AMI system of claim 9.  Findikoglu does not necessarily teach that  the processor is further configured to create and store an event log to maintain a list of system events that have occurred for a system data acquisition session.
However, Findikoglu does refer to scattering events that are identified in frequency-time mode pairs ([0059]) and mentions events caused by certain conditions such as corrosion and defects ([0067]).  It would have been obvious to maintain a list of such events so that they can later be referred to for comparison and classification of events or to maintain records on damage that needs to be monitored or repaired.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the processor is further configured to create and store an event log to maintain a list of system events that have occurred for a system data acquisition session.  One would 

Regarding claim 11, the combination of Findikoglu, Free Books, and Selesnick makes obvious the AMI system of claim 9, wherein the at least one sensor includes at least one of an acoustic based sensor (acoustic signals … receive transducers, Abstract, [0043]; ultrasonic sensors, [0078], an electromagnetic based sensor, or an intrinsic sensor configured to generate a signal derived from pressure pulses of a component.

Regarding claim 15, the combination of Findikoglu, Free Books, and Selesnick makes obvious the AMI system of claim 9, wherein the processor is further configured to: 
apply an STFFT to the digitized data to generate a baseline spectrum (performing short-time Fourier Transforms of the baseline, [0008]); applying an STFFT to a baseline signal will generate a baseline spectrum, because a Fourier Transform generates a spectrum
and compare a subsequent STFFT of the digitized data to the baseline spectrum to determine a deviation therefrom (taking the difference between the normalized monitoring signal and the normalized baseline signal, [0008]; ND-STFT, [0017]; monitoring signal is produced subsequent to when the baseline signal is produced, claim 7; baseline STFT map constitutes the reference level, against which perturbation effects, such as material addition and removal from the pipe wall, [0036] – this paragraph is a sentence fragment, but the intended meaning is clear).

Regarding claims 14 and 17, the combination of Findikoglu, Free Books, and Selesnick makes obvious the AMI system of claim 9 and 15, respectively.  The combination does not necessarily disclose a memory device operably coupled with the processor, wherein the STFFT results are stored in a file in the memory device.
However, Findikoglu discloses a computer (28, Fig. 1A and [0043]) for data acquisition and analysis, which would obviously include a memory device coupled with a processor, as a person of ordinary skill would recognize.  Furthermore, Findikoglu monitors changes in acoustic signals to determine changes in structure, and specifically determines changes in measurements obtained through STFT, so it would have been obvious to store the STFFT in a file in memory so that they may readily be compared with later results to ascertain whether any change has occurred.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination to include a memory device operably coupled with the processor, wherein the STFFT results are stored in a file in the memory device.  A memory device is a well-known component of a computer that would obviously be included in any computer-based application and storing the STFFT results would have been obvious for the benefit of facilitating comparison of current results with previous results to determine changes.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books and Selesnick as applied to claim 1 above, and further in view of Hiratsuka et al. (US PGPub 20130121451).

Regarding claim 2, the combination of Findikoglu, Free Books, and Selesnick makes obvious the method of claim 1.  Findikoglu does not teach that the system comprises a nuclear reactor core, and further comprising placing a plurality of sensors generating the analog signal data at different locations on or within the structure of the nuclear reactor core.
Hiratsuka discloses a system comprising a nuclear reactor core (5, Fig. 1) and placing a plurality of ultrasonic sensors (29, Fig. 1) at different locations on or within the structure of the nuclear reactor core (plurality of ultrasonic sensors installed on the outer surface of the RPV 1 , [0076]).  Hiratsuka is similar to Findikoglu in that it uses FFT ([0064]) of ultrasonic signals to monitor and evaluate abnormality of structure ([0026]).  It would have been obvious to apply the STFFT technique of the combination to the nuclear reactor core of Hiratsuka, because Hiratsuka represents a known application for the general structural analysis of Findikoglu and furthermore, because the STFFT method provides the benefit of a non-stationary analysis that allows for changes in the frequency spectrum over time.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the system comprises a nuclear reactor core, and further comprising placing a plurality of sensors generating the analog signal data at different locations on or within .

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books and Selesnick as applied to claims 1and 9 above, respectively, and further in view of Sorensen et al.(“Efficient Computation of the Short-Time Fast Fourier Transform).

Regarding claim 3, the combination of Findikoglu, Free Books, and Selesnick makes obvious the method of claim 1.  The combination does not necessarily teach recursively applying the STFFT by using an output from a previous STFFT and performing another STFFT on the output of the previous STFFT and obtain additional amplitude, phase and frequency data; and determining whether the analog signal data have changed and whether a condition is causing the analog signal data to change responsive to monitoring the amplitude, frequency, and phase data from the shifted time interval and the amplitude, frequency, and phase data for the previous time intervals.
However, Sorensen teaches recursively applying an STFFT by using an output from a previous STFFT and performing another STFFT on the output of the previous STFFT to obtain the next spectrum (pg. 1896, left column, last paragraph). The STFFT of the combination is used to obtain amplitude, phase, and frequency data, as indicated with respect to claim 1, so the recursive application at the next time step will certainly be mechanical changes … detectable as changes in received signal intensity, Abstract; changes in signal energy distribution among the allowed multiple acoustic modes, [0030]; monitor small changes in the transmission characteristics of the acoustic signals in the inspection zone, and identifies and quantifies the detect formation, [0031]; measurement of changes in such multi-dimensional data sets from those of the baseline condition, [0032]).  Thus, if one were to modify the STFT of Findikoglu to use the recursive STFFT technique of Sorensen, it would naturally involve determining whether the analog signal data have changed responsive to monitoring amplitude, frequency, and phase data from the shifted time interval and previous time intervals. Sorenson teaches that recursive computation increases efficiency (Abstract and pg. 1896, right column).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include recursively applying the STFFT by using an output from a previous STFFT and performing another STFFT and obtain additional amplitude, phase and frequency data; and determining whether the recursive analog signal data have changed and whether a condition is causing the recursive analog signal data to change responsive to monitoring the amplitude, frequency, and phase data from the shifted time interval and the amplitude, frequency, and phase data for the previous time intervals.  Recursive application of STFFT would have been obvious for the benefit of improved efficiency, 

Regarding claims 12, the combination of Findikoglu, Free Books, and Selesnick makes obvious the AMI system of claim 9, wherein.  The combination does not necessarily teach that the processor is further configured to recursively apply the STFFT to the previous STFFT amplitude, phase, or frequency outputs within a shifted time interval having a duration (T) and shifted by a percentage (X%) of T.
However, Sorensen teaches recursively applying an STFFT to a modulated version of the previous spectrum to obtain the next spectrum (pg. 1896, left column, last paragraph).  In the context, of an STFFT, the “next spectrum” would be one within a shifted time interval as claimed, and the STFFT spectrum would include the amplitude, phase, and frequency outputs, so the STFFT would obviously be applied to the previous STFFT amplitude, phase, or frequency outputs.  Sorenson teaches that increases efficiency (Abstract and pg. 1896, right column).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the processor is further configured to recursively apply the STFFT to the previous STFFT amplitude, phase, or frequency outputs within a shifted time interval having a duration (T) and shifted by a percentage (X%) of T.  One would have been motivated to recursively apply STFFT to previous outputs for the benefit of improved computational efficiency.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books and Selesnick as applied to claim 1 above, and further in view of Kim et al. (US PGPub 20080234950)

Regarding claim 4, the combination of Findikoglu, Free Books, and Selesnick makes obvious the method of claim 1.  The combination does not necessarily teach multiplexing outputs from a plurality of sensors for processing by a single receiver.
Kim discloses a multiplexing device (801, Fig. 3 and [0073]) used in the context of a water leakage acoustic sensing method using an FFT frequency analyzer ([0024]) for processing by a data collector (802, Fig. 3), which either is or would obviously contain a single receiver (Examiner notes that Kim does not appear to describe any function of the data collector other than those functions that would be typically associated with a receiver).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include multiplexing outputs from a plurality of sensors for processing by a single receiver.  Multiplexing outputs would have been obvious for the benefit of reducing connections over a single channel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books and Selesnick as applied to claim 6 above, and further in view of Okubo (US Pat 4164149).

Regarding claim 7, the combination of Findikoglu, Free Books, and Selesnick makes obvious the method of claim 6.  The combination does not necessarily teach that the harmonic selected to be monitored is a fundamental harmonic.
Okubo teaches that the fundamental or lowest natural frequency is of primary interest when monitoring for changes in structural elements indicating structural anomalies or deterioration (col. 5, lines 23-26).  Findikoglu is also directed to finding such changes in mechanical structures, so it would have been obvious to select a fundamental harmonic to be monitored as a known harmonic of interest for investigating changes in mechanical structure.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that the harmonic selected to be monitored is a fundamental harmonic.  Selecting a fundamental harmonic to be monitored would have been obvious, because it is a known harmonic of interest for investigating changes in mechanical structure and, thus, would yield predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books and Selesnick as applied to claim 1 above, and further in view of Lakshminarayan et al. (US PGPub 20130085715).

Regarding claim 8, the combination of Findikoglu, Free Books, and Selesnick makes obvious the method of claim 1.  The combination does not necessarily teach that 
However, selection of a frequency component with the largest amplitude to monitor is well-known in Fourier analysis.  For example, Lakshminarayan teaches for an STFT, selecting the Fourier coefficient with largest magnitude over each window as a classification feature.  Since it was known to use the largest amplitude component to classify signals, it would have been obvious to monitor changes in this component specifically to help identify structural changes that would change the classification of an analog signal.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the at least one harmonic frequency selected to monitor is the frequency with the largest amplitude.  Selection of the frequency component with the largest amplitude would have been obvious as an art-known choice for analysis of STFT, yielding predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books and Selesnick as applied to claim 9 above, and further in view of Udaka et al. (US PGPub 20180249018).

Regarding claim 13, the combination of Findikoglu, Free Books, and Selesnick s makes obvious the AMI system of claim 9, further comprising an electronic display 
Udaka teaches displaying a result of STFT on an electronic display (35, Fig. 3 and [0077]) and uses results of time-frequency analysis to identify and treat a cause of an abnormal sound (Abstract).  In the context of Findikoglu, it would have been obvious to display results of STFFT to similarly aid users in identifying and treating defects in pipes.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include an electronic display operably coupled with the processor, wherein the processor is further configured to display results of the STFFT to the digitized data on the electronic display.  Use of such an electronic display to display STFFT results would have been obvious to aid users in identifying structural changes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books and Selesnick as applied to claim 9 above, and further in view of Garrett et al. (US Pat 9646723 – cited in IDS) and Helmersson et al. (US PGPub 20100111242)

Regarding claim 16, the combination of Findikoglu, Free Books, and Selesnick makes obvious the AMI system of claim 15, wherein the processor is further configured to control an operational feature of a nuclear reactor responsive to determining the deviation.

Helmersson teaches controlling an operational feature of a nuclear reactor responsive to determining a defect in a fuel rod (changing the operation of the reactor to a particular state after detecting such a defect, claim 1).  Since Garrett uses frequency analysis to determine defects in fuel rods, it would have been obvious that a deviation of STFFT results as in Findikoglu would be used to detect the defect and, thus, control an operational feature.  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the processor is further configured to control an operational feature of a nuclear reactor responsive to determining the deviation.  One would have been motivated to control an operational feature for safety reasons in the context of a nuclear reactor and to apply the STFFT analysis of the combination to such a reactor for the benefit of accurately analyzing a frequency spectrum that changes over time.

s 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books and Selesnick as applied to claim 9 above, and further in view of Sasaki et al. (US PGPub 20160109410).

Regarding claim 18, the combination of Findikoglu, Free Books, and Selesnick makes obvious the AMI system of claim 9.  The combination does not teach that that the at least one sensor is configured to detect signals generated internally within a nuclear reactor selected from the group consisting of transmission of fluids and moving/vibrating mechanical structures.
Similarly to Findikoglu, Sasaki teaches using ultrasonic signals to inspect a pipe for flaws/defects (Abstract and [0003]), but Sasaki also explicitly teaches that the inspection method may be applied to a pipe joint around a nuclear reactor pressure vessel ([0004]).  Sasaki also associated frequency of vibration with thickness of a pipe ([0069]). Thus, a person of ordinary skill would recognize frequency analysis of the type performed in Findikoglu to be pertinent to moving/vibrating mechanical structures within a nuclear reactor.  The nuclear reactor of Sasaki would be an obvious object of the analysis in Findikoglu because it is a known subject for ultrasonic structural inspection of pipes and other components, and a person of ordinary skill would readily ascertain the importance of detecting defects in a nuclear reactor.  Furthermore, the analysis method of Findikoglu would benefit Sasaki as it provides a non-stationary frequency analysis that would reflects the reality that frequency content of signals will change over time.


Regarding claim 20, the combination of Findikoglu, Free Books, and Sasaki makes obvious the AMI system of claim 18, wherein the at least one sensor is coupled to an external structure of the nuclear reactor selected from the group consisting of a pressure vessel (Sasaki, [0004]), vessel piping (Sasaki, [0004]), a flange, and a hydraulic shuttle irradiation system.  The application to a pressure vessel and vessel piping in a nuclear reactor was explicitly referenced in the modification made with respect to claim 18.  Therefore, the combination as in claim 18 already meets this limitation.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Findikoglu in view of Free Books , Selesnick, and Sasaki as applied to claim 18 above, and further in view of Garrett.

Regarding claim 19, the combination of Findikoglu, Free Books, Selesnick and Sasaki makes obvious the AMI system of claim 18, wherein the condition is at least one of a temperature, a neutron flux, a gamma flux, an axial extension of a structure, a fuel-dimension change, or fission gases within the nuclear reactor.
Garret teaches using frequency and amplitude to encode information such as temperature of a gas in a fuel rod, condition of fuel pellets, and rate of production of radioactive decay products into sound produced in a fuel rod.  Thus, it would have been obvious that the frequency and amplitude analysis of the combination applied to the acoustic signals of Garrett could be used to obtain condition information including at least temperature and fission gases (col. 7, line 57 – col. 8, line 3).  This data would be important to monitor in the context of a nuclear reactor for safety reasons and including the STFFT analysis of the combination would allow for analysis that is not hindered by the frequency spectrum changing over time.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the condition is at least one of a temperature, a neutron flux, a gamma flux, an axial extension of a structure, a fuel-dimension change, or fission gases within the nuclear reactor.  Monitoring of conditions such as temperature and fission gases would have been important for safety reasons and improved by the STFFT analysis ability to analyze frequency spectra that change over time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwun et al. (US Pat 6205859) teaches detecting defects in piping using a short-term Fourier transform on a digitized signal of a magnetostrictive sensor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862               

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862